DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Branch on 23 June 2022.
The application has been amended as follows: 

1. (Currently Amended) A method for monitoring network traffic using one or more network computers, wherein execution of instructions by the one or more network computers perform the method comprising: 	monitoring network traffic associated with a plurality of entities in one or more networks to provide one or more metrics; 	associating each entity in the plurality of entities with an importance score based on the one or more metrics, wherein each importance score is based on a significance of an entity to one or more operations of the one or more networks and an importance of one or more other entities to the entitypresenting one or more of the plurality of entities to a user to acquire user feedback and updating the importance score for the one or more of the plurality of entities based on the user feedback and a role of the user;	generating a plurality of alerts associated with the plurality of entities based on 

8. (Currently Amended) A processor readable non-transitory storage media that includes instructions for monitoring network traffic using one or more network monitoring computers, wherein execution of the instructions by the one or more network computers perform the method comprising: 	monitoring network traffic associated with a plurality of entities in one or more networks to provide one or more metrics; 	associating each entity in the plurality of entities with an importance score based on the one or more metrics, wherein each importance score is based on a significance of an entity to one or more operations of the one or more networks and an importance of one or more entities to the entitypresenting one or more of the plurality of entities to a user to acquire user feedback and updating the importance score for the one or more of the plurality of entities based on the user feedback and a role of the user; and 	generating a plurality of alerts associated with the plurality of entities based on 

15. (Currently Amended) A system for monitoring network traffic in a network: one or more network computers, comprising: 	a memory that stores at least instructions; and one or more processors that execute instructions that cause performance of actions, including: 	monitoring network traffic associated with a plurality of entities in one or more networks to provide one or more metrics; 	associating each entity in the plurality of entities with an importance score based on the one or more metrics, wherein each importance score is based on a significance of an entity to one or more operations of the one or more networks and an importance of one or more entities to the entitypresenting one or more of the plurality of entities to a user to acquire user feedback and updating the importance score for the one or more of the plurality of entities based on the user feedback and a role of the user; and 	generating a plurality of alerts associated with the plurality of entities based on 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8, and 15 have been amended to recite “presenting one or more of the plurality of entities to a user to acquire user feedback and updating the importance score for the one or more of the plurality of entities based on the user feedback and a role of the user.” The prior art does not teach this limitation in the context in which it is recited. Double patenting issues with respect to US 10,979,282 are moot in view of the terminal disclaimer filed March 30, 2022. Accordingly, the application is being passed to issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454